Citation Nr: 1412077	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-36 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for deviated nasal septum.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Kevin Janey, Agent


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 2001 to April 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In his formal appeal received in September 2010, the Veteran requested a videoconference hearing; however, he withdrew this request in July 2013.

The Board notes that it has reviewed the Veteran's electronic files in addition to the paper claims file. 

The issue of service connection for deviated nasal septum is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran has headaches that are etiologically related to service.  

2.  The Veteran has sinusitis that is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Sinusitis was incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for headaches and sinusitis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for headaches and sinusitis because they are related to service.  



Headaches

Service treatment records show that the Veteran was treated for drug-induced headaches in June 2005.  In December 2005 he reported a medical history of frequent headaches.  The Veteran also reported a history of frequent headaches on his discharge examination in February 2007.  

The Veteran submitted lay "buddy" statements from J.W. and D.C.H. in September 2007, attesting that he complained of severe headaches in service and would have to delegate tasks to others and leave work early due to severe pain from headaches.

The claims file is replete with medical record showing diagnoses of headaches.

G.D.M., A.P.A.-C., submitted a statement in March 2008, stating that the Veteran was under his care in service from October 2003 until August 2005 for recurrent migraine headaches.

The Veteran was afforded a VA examination in December 2007 in which migraines with blurred vision was diagnosed.  (The Board notes that the RO initially found that there was no diagnosis of migraines in this examination but later amended their finding.)

Dr. R.J.F., C.P.T., M.D., submitted a statement in July 2008 in which he opined, after reviewing the Veteran's military and civilian medical records from 2005 to present, that it was at least as likely as not that the migraine headaches were incurred while on active military service and were still present.

This evidence confirms the Veteran currently has headaches and provides a positive etiological opinion linking the disability to his active service.

Moreover, the Veteran is competent to report when his symptoms started and generally how long they have lasted.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Moreover, the Board has found the Veteran and those providing lay "buddy" statements to be credible historians and accepts the contentions noted above that he had headaches in service.  Accordingly, the Board concludes that the Veteran's headache disability is etiologically related to his active service. 

In sum, in light of the credible statements, evidence establishing complaints of headaches in service, and the positive opinion linking headaches to his active service, the Board finds that the preponderance of the evidence is in favor of the claim.  Accordingly, service connection for headaches is warranted.

Sinusitis

Service treatment records show in February and May 2003 the Veteran was diagnosed with possible upper respiratory infection/sinusitis.

The Veteran submitted lay "buddy" statements from M.C. and C.J.S. in March 2008, attesting that he was using antibiotics and nasal spray in service for sinus infection.  

The claims file is replete with medical records showing diagnoses of sinusitis.

The Veteran submitted a statement from Dr. W.Z., M.D., in March 2008, stating that his records were reviewed from 2002 to the present.  The doctor stated that the Veteran had been suffering from chronic sinusitis for years; it appeared that his condition was highly aggravated by the dust and filth that was part of his service in Iraq.  The doctor furthered that the Veteran recently underwent a polypectomy from his sinuses and polyps were known to grow in the sinuses as part of the picture of chronic sinusitis.  The doctor opined that the Veteran suffered these conditions as a result of various extremes that he endured while in service.

Dr. S. submitted a statement in March 2008 that the Veteran underwent an operation in February 2008 for chronic recurring sinusitis; based on the examination findings and medical reports made available, there could be the assumption of a chronic recurring sinusitis which existed since at least 2002 (the start of medical records.)

This evidence confirms the Veteran currently has sinusitis and provides positive etiological opinions linking the disability to his active service.

Moreover, the Veteran is competent to report when his symptoms started and generally how long they have lasted.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. 398, 403 (1995); Caldwell, 1 Vet. App. 466 (1991).  

Moreover, the Board has found the Veteran and those providing lay "buddy" statements to be credible historians and accepts the contentions noted above that he had sinus problems in service.  Accordingly, the Board concludes that the Veteran's sinusitis is etiologically related to his active service. 

In sum, in light of the credible statements, evidence establishing complaints of sinus problems in service, and the positive opinions linking sinusitis to his active service, the Board finds that the preponderance of the evidence is in favor of the claim.  Accordingly, service connection for sinusitis is warranted.


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for sinusitis is granted.




REMAND

The Veteran contends that he received a broken nose/deviated septum while on active duty and was treated at the Weiden hospital in Weiden, Germany.

Specifically, the Veteran stated in his notice of disagreement received in June 2008 that he submitted medical records from the Weiden Germany hospital addressed to the U.S. Army Health Clinic in Vilseck, Germany, showing that he received a blow to the nose with severe breakage.

Review of the claims file show diagnoses of deviated septum but does not show that the aforementioned records have been obtained or they have not been translated.  On remand, attempt should be made to obtain or translate these records.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to the in-service treatment of the Veteran for a broken nose/deviated septum from the Weiden hospital in Weiden, Germany.  Ensure that all pertinent medical records regarding this treatment have been translated to English.

2.  After undertaking any other development deemed appropriate, to include VA examinations if warranted based on any newly received evidence, readjudicate the issue of entitlement to service connection for a deviated nasal septum in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


